Title: To John Adams from William Thompson, 5 July 1789
From: Thompson, William
To: Adams, John



Sir
Boston July 5. 1789

From a full Persuasion of the great Necessity, and vast Advantage of an effectual National Government in the United States, I gladly embraced, and early gave my hearty Assent to the Constitution, that is now commencing it’s Operation under very fortunate Circumstances.—A sincere Desire to promote and support the General Government, as far as lay in my Power, induced me to make that Tender of my Service to the Public, which I did myself the Honour to communicate to You, in my Letter of the ninth Day of March last, presented to my Brother in Law. Col. Tudor, who informed me of the Polite and favorable Reception it met with from You, which afforded me a Mixture of Pleasure and Hope, and demands my grateful Respect—
If an habitual Inclination to Business, an honest Desire to subserve, in my small Sphere, the common Interest of my Country, and an Ambition to acquire the Approbation of Good Men, by a faithfull and upright Conduct, are Qualifications for a Public Office, I am conscious I may venture to persevere in offering myself as a Candidate for some Public Employ;—and I beg to be indulged in renewing my former Request to You, Sir, for Your favorable Interposition with, and Recommendation to the President General, in my Behalf, as far as Your own just Discernment, and unbiased Regard for the Public Welfare will admit.—Should I be favored with your Interest, I shall be proud to acknowledge and owe a new and great Obligation to You, and will assuredly exert my Attention to justify the Recommendation, and fulfill the Responsibility You may thereby undertake for me—but should I fail of obtaining the requested Favor, I shall not forget, nor cease to express, that Respect and Gratitude, which as an individual Citizen, I already owe You, for the very eminent Services You have rendered to Your Country, the great Benefit of which I now feel, and the Continuance and Increase of which I enjoy in Prospect.—
With very sincere, and great Respect / I am Sir / Your most Obedient / and humble Servant
Wm. Thompson